          Case 1:15-cv-01849-KBJ Document 79 Filed 07/13/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




LA RUFUS MITCHELL,

                     Plaintiff,                   Case No. 1:15-cv-01849-KBJ

               v.

MICHAEL R. POMPEO,

                    Defendant.


                                  NOTICE OF APPEARANCE

       Pursuant to Local Civil Rule 83.6(a), I hereby give notice to the Clerk of Court of my

appearance in this matter as counsel for Plaintiff la’Rufus Mitchell. I am a member in good

standing of the Bar of this Court.



Dated: July 13, 2020                      Respectfully submitted,


                                          /s/ Avery F. Pollard
                                          Avery F. Pollard (D.C. Bar No. 888324977)
                                          ZUCKERMAN SPAEDER LLP
                                          1800 M Street N.W., Suite 1000
                                          Washington, DC 20036
                                          Tel: (202) 778-1800
                                          Fax: (202) 822-8106
                                          apollard@zuckerman.com
